FILED
                            NOT FOR PUBLICATION                             MAR 18 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROSHAN SINGH,                                    No. 13-70996

              Petitioner,                        Agency No. A088-223-205

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted February 9, 2016*
                            San Francisco, California

Before: THOMAS, Chief Judge and SCHROEDER and NGUYEN, Circuit Judges.

      Roshan Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s (“IJ”) decision denying his application for asylum, withholding of removal,

and protection under the Convention Against Torture.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       The BIA determined that Singh was ineligible for asylum and withholding

of removal because of his participation in the persecution of others. Under the

Immigration and Nationality Act, any person who has “ordered, incited, assisted,

or otherwise participated in” persecution is ineligible for asylum and withholding

of removal. 8 U.S.C. §§ 1101(a)(42), 1158(b)(2)(A)(i), 1231(b)(3)(B)(I).

       The BIA erred in concluding that Singh participated in the persecution of

others on account of political opinion. “Without proof of at least one instance” in

which Singh’s investigation “resulted in . . . persecution of an individual because

of his political beliefs,” this Court is “unable to infer that such occurred.” See

Laipenieks v. I.N.S., 750 F.2d 1427, 1437 (9th Cir. 1985). The IJ and the BIA

assumed that the individuals Singh investigated were persecuted because during

that time period “there were suspected separatists who were often detained and

tortured” by local police. However, the record contains no evidence to support that

any specific person Singh investigated was eventually persecuted for their political

beliefs. Iqbal Singh Bagha is the only specific example in the record of an

individual Singh investigated, and there is no evidence that Bagha was persecuted

for his political beliefs.
      Because the BIA’s conclusion that Singh participated in the persecution of

others on account of political opinion is not supported by substantial evidence, see

Laipenieks, 750 F.2d at 1437, the BIA incorrectly determined that Singh was not

eligible for asylum or withholding of removal. Accordingly, we grant the petition

for review and reverse the BIA’s decision. We need not, and do not, reach any

other issue raised by the parties.

      PETITION GRANTED.